DETAILED ACTION
Response to Arguments
Applicant's arguments filed 29 JAN 21 have been fully considered but they are not completely persuasive.  As addressed below, at least some claims are unpatentable.  Any rejection not maintained herein has been overcome or withdrawn.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 15 and 21 – 23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 1 recites the limitation “harrow” in line 11.  Though identically disclosed at instant ¶ [0016], the term means: a cultivator that pulverizes or smooths soil or to draw a harrow over (land), per OneLook.com.  Presumably, the limitation should be --hollow--.
Claim 2 recites the limitation “comprising” in line 2, which should be --comprises--.
Claims 10 – 12 recites the limitation “is” in line 2, which renders the claims indefinite.
Claim 21 recites the limitation “harrow” in line 8, akin to claim 1 above.
Any unspecified claim is rejected as being dependent upon a rejected base claim.
The claims will be further treated on the merits as best understood only.

Claim Rejections - 35 USC §§ 102 and 103
Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2018/0100712 to Tompkins.
Re: claim 19, Tompkins discloses the claimed invention including a modified assembly, inter alia, 100, e.g., Fig. 1A, for a propelling an object (inherent in “firearm,” Abstract) comprising: a firing control unit ("FCU") 110 originally manufactured and installed in a handgun* (*see below) the FCU configured to be disassembled from a receiver of the handgun (“removably secured within a frame 140,” ¶ [0020]—the same would be true of a pistol) and having a serialized trigger mechanism, inter alia, 120 (see, e.g., Fig. 2A), via 105, operable to initiate a propelling motion with a directional object when a trigger of the FCU is pulled (whether positively so stated, such is inherent in a trigger mechanism of a firearm), wherein the FCU has an original serial number indicating a firearm, ¶ [0029]; and a kit** (**see below) having a shape of resembling a submachine gun (Tompkins fairly discloses a submachine gun, which inherently has “a shape of resembling” such) and configured to contain a hand grip (inherent in submachine guns as the means for being able to pull the trigger using one hand), an FCU housing (the submachine gun disclosed would inherently have some kind of housing similar to that shown—same for the pistol, rifle, and belt-fed weapon system), and rear stabilizing connector (threaded opening at the top of frame 140), wherein the FCU housing is configured to house the FCU for firing mechanism of the kit, wherein the kit contains a serial number window (akin to 149—presumably, all such firearms would include such but if not, such would be an obvious modification, given the disclosure of Tompkins including it in frame 140) which is located in such a way that when the FCU is inserted in the FCU housing of the kit, e.g., Fig. 1A, the original serial number shows through the serial number window (as shown).
100 may be configured for use as part of a pistol, a rifle, a submachine gun, and/or a belt-fed weapon system,” at ¶ [0020].  The “and” portion of “and/or” in the list of firearms evidences Tompkins fully contemplating being originally manufactured and installed in a handgun (pistol) and a rifle, a submachine gun, and a belt-fed weapon system.  Thus, this limitation is fairly anticipated.
**With respect to being a kit, in view of the structure disclosed by Tompkins, it would have been obvious to one having ordinary skill in the art at the time the invention was made to break the components down and assemble them into kit form.
See also any relevant assertions made in the previous office action.
Re: claim 20, whether positively disclosed by Tompkins, a slide assembly, i.e. a bolt carrier, which reciprocates by sliding within an upper receiver, a barrel, a bolt, and a return spring, i.e. buffer spring, are inherent in the exemplary weapon system.  Thus, such would be obvious modifications to any of the other firearms.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 15 and 21 – 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37 – 43 of copending Application No. 15/900,524 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims amount to a mere rewording of the limitations of the allowed claims therein.
inter alia, “an MP9 rifle,” which is disclosed as being that shown in Fig. 3, albeit as “a NP9 like submachine gun,” ¶ [0022].  Because there is no disclosure of “an MP9 rifle,” the NP9 designation must be presumed to be that in the allowed claims.  Thus, the claims are directed to a submachine gun ‘comprising an FCU originally fabricated for a handgun as a serialized mechanism for a pistol,’ “a grip module having a shape resembling a grip module of an MP9 [a submachine gun],” the grip being hollow, a rear attachment coupled to a rear stabilizing, etc.  Thus, the metes and bounds of the instant claims are covered by those claims of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
24-Mar-21